


110 HR 2486 IH: To keep faith with the thousands of Iraqi nationals who

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2486
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To keep faith with the thousands of Iraqi nationals who
		  have risked everything by assisting and working for the United States
		  Government and United States Armed Forces in Iraq, and for other
		  purposes.
	
	
		1.Long Title and Short
			 TitleThis Act may be referred
			 to as the President Gerald R. Ford Iraqi Ally and Refugee Responsibility
			 Memorial Act of 2007.
		2.Congressional
			 findings regarding Iraqi refugees
			(a)FindingsCongress
			 finds the following:
				(1)President George
			 W. Bush, asserting a grave and immediate threat to the United States from Iraqi
			 weapons of mass destruction (WMD), asked Congress to provide an authorization
			 for the use of military force against Iraq if Iraq did not comply with
			 international disarmament requirements.
				(2)Passed by
			 Congress, President Bush signed H.J. Res. 114, To Authorize the Use of United
			 States Armed Forces Against Iraq, into law on October 16, 2002, becoming Public
			 Law 107–243.
				(3)On
			 March 20, 2003, at the direction of President Bush, United States Armed Forces,
			 together with Coalition partners, initiated Operation Iraqi Freedom pursuant to
			 Public Law 107–243, and within 30 days the government of Saddam Hussein was
			 removed from power.
				(4)In keeping with
			 United States obligations under the Geneva Conventions, customary international
			 law, and a subsequent mandate by the United Nations Security Council, as the
			 principle occupying power, the United States took temporary responsibility for
			 Iraq, establishing first the Office for Reconstruction and Humanitarian
			 Assistance, and subsequently, the Coalition Provisional Authority.
				(5)As the principle
			 occupying power, the United States enacted a broad institutional transformation
			 in Iraq in order to establish a new and democratic Iraqi Government.
				(6)Under United States
			 direction and control, Iraqis adopted a transitional national assembly, adopted
			 a new constitution, conducted parliamentary elections, and established a new
			 government that remains incapable of establishing and maintaining law and
			 order.
				(7)During the United
			 States occupation and subsequent to the return of sovereignty to Iraq,
			 [s]everal thousand Iraqis in Iraq have come to work for the
			 United States Government and Armed Forces, according to Ellen Sauerbrey,
			 Assistant Secretary of State for Population, Refugees and Migration.
				(8)The ongoing
			 instability and chaos, violence, and ethnic, religious, and sectarian conflict
			 in Iraq have prompted nearly 4,000,000 Iraqis to become refugees or internally
			 displaced persons.
				(9)Iraqis who have
			 assisted or worked for the United States are widely considered to be
			 collaborators by other Iraqis, and they face a real and
			 persistent fear of persecution, physical harm, or death, to themselves and
			 their families.
				(10)There is currently no facility within Iraq
			 where refugees or displaced persons can register with either the United States
			 Government or with the United Nations High Commission for Refugees.
				(11)The internally
			 displaced Iraqi population is estimated by the United Nations High Commissioner
			 for Refugees (UNHCR) to be 1,900,000, with that number growing by 50,000 each
			 month.
				(12)The Iraqi refugee
			 population of approximately 2,000,000 has imposed tremendous costs on countries
			 neighboring Iraq, many of which are poor and struggling with other large
			 refugee populations within their borders.
				(13)The United States
			 has admitted only 692 Iraqi refugees since 2003.
				(14)The special immigrant visa program for
			 Iraqi and Afghan translators working for the United States Armed Forces
			 established under section 1059 of the National Defense Authorization Act for
			 Fiscal Year 2006 has a six year waiting list.
				(15)Paula Dobriansky,
			 Undersecretary of State for Democracy and Global Affairs, announced on February
			 14, 2007, that the United States intended to process 7,000 refugee referrals
			 from UNHCR in the near term.
				(16)Subsequently,
			 Assistant Secretary Sauerbrey acknowledged that, because of security screening
			 issues, under the best of circumstances … perhaps half of the number
			 that we actually are addressing in the fiscal year that we’ll be ready—travel
			 ready before the end of September..
				(17)Between May 1,
			 1975, and December 20, 1975, at the direction of President Gerald Ford, the
			 United States Government and United States Armed Forces facilitated the
			 movement to the United States of over 131,000 South Vietnamese political
			 refugees.
				3.United States
			 policy toward Iraqi refugees
			(1)The United States
			 accepts responsibility for the welfare and safety of Iraqis, and their
			 immediate family members, who, as a consequence of working for or assisting the
			 United States Government or United States Armed Forces, have become internally
			 displaced or refugees, or have developed a well-grounded fear of persecution or
			 physical harm.
			(2)The United States will assist all Iraq
			 refugees, including internally displaced Iraqis, to an extent commensurate with
			 the overall level of United States expenditures and effort in Iraq, and
			 acknowledges that actions by the United States contributed to the refugee
			 problem that developed subsequent to the United States-led invasion of Iraq in
			 2003.
			(3)The United States
			 will assist all Iraq refugees, including internally displaced Iraqis,
			 independent of United States efforts to pacify Iraq and assist Iraq with its
			 redevelopment and reconstruction.
			4.Presidential
			 report to CongressNot later
			 than 60 days after the date of the enactment of this Act, the President shall
			 submit to the appropriate congressional committees an unclassified report
			 on—
			(1)the number of
			 Iraqis (including immediate family members), who, since March 20, 2003, have
			 been employed in Iraq by the United States Government or United States Armed
			 Forces, and in particular—
				(A)the number of whom
			 have become internally displaced within Iraq or have become refugees in another
			 country, or have sought to enter, or resettle in, the United States; and
				(B)the number of whom
			 have been killed as a direct or indirect consequence of their employment by or
			 assistance to the United States Government or United States Armed
			 Forces;
				(2)the number of
			 Iraqis (including immediate family members), who, since March 20, 2003, have
			 been employed in Iraq by countries participating in coalition efforts in Iraq,
			 and in particular—
				(A)the number of whom
			 have become internally displaced within Iraq or have become refugees in another
			 country, or have sought to enter, or resettle in, the United States; and
				(B)the number of whom
			 have been killed as a direct or indirect consequence of their employment by or
			 assistance to countries participating in coalition efforts in Iraq;
				(3)the number of
			 Iraqis (including immediate family members), who, since March 20, 2003, have
			 been employed by United States-hired or coalition-hired contractors supporting
			 coalition efforts in Iraq, and in particular—
				(A)the number of whom
			 have become internally displaced within Iraq or have become refugees in another
			 country, or have sought to enter, or resettle in, the United States; and
				(B)the number of whom
			 have been killed as a direct or indirect consequence of their employment by or
			 assistance to contractors participating in coalition efforts in Iraq;
			 and
				(4)the number of Iraqis (including immediate
			 family members) who, since March 20, 2003, have been employed by United States
			 or international nongovernmental organizations working in Iraq, and in
			 particular—
				(A)the number of whom
			 have become internally displaced within Iraq or have become refugees in another
			 country, or have sought to enter, or resettle in, the United States; and
				(B)the number of whom
			 have been killed as a direct or indirect consequence of their employment by or
			 assistance to nongovernmental organizations participating in reconstruction
			 efforts in Iraq.
				5.Plans to
			 accelerate United States assistance to Iraqi refugeesNot later than 60 days after the date of the
			 enactment of this Act, the President shall submit to the appropriate
			 congressional committees an unclassified report on options and plans to
			 accelerate—
			(1)the review by the
			 United States Government of UNHCR referrals of Iraqis seeking refugee
			 status;
			(2)the operation of the special immigrant visa
			 program for Iraq and Afghan translators established under section 1059 of the
			 National Defense Authorization Act for Fiscal Year 2006;
			(3)the review process
			 by the Department of Homeland Security of pending applications for refugee
			 status by Iraqi refugees; and
			(4)the use of
			 existing Department of State facilities within Iraq and elsewhere in the Middle
			 East to process visa and refugee applications from Iraqis.
			6.Presidential
			 proposals to CongressNot
			 later than 120 days after the date of the enactment of this Act, the President
			 shall submit to Congress—
			(1)legislative
			 proposals to facilitate the acceptance by the United States of each Iraqi
			 seeking entry into the United States or resettlement in the United States due
			 to a well-founded fear of persecution on account of employment by or assistance
			 to the United States or a coalition country in Iraq;
			(2)legislative proposals to amend the
			 definition of terrorist activity in the Immigration and Nationality Act to
			 capture only those groups that truly threaten the security of the United
			 States;
			(3)legislative
			 proposals to amend the definition of material support under the Immigration and
			 Nationality Act to account for actions that may have been taken under
			 duress;
			(4)an estimate of the
			 personnel and financial resources necessary to facilitate, not later than one
			 year after the date on which the legislative proposals required under paragraph
			 (1) are submitted, the acceptance by the United States of each Iraqi seeking
			 entry into the United States or resettlement in the United States because of a
			 well-founded fear of persecution as a consequence of employment or assistance
			 to the United States or a coalition country in Iraq; and
			(5)a plan for the
			 relocation, or absorption into the United States, of each Iraqi seeking entry
			 into the United States or resettlement in the United States because of a
			 well-founded fear of persecution as a consequence of employment or assistance
			 to the United States or a coalition country in Iraq.
			7.Authorization of
			 appropriations
			(a)Secretary of
			 StateThere is authorized to
			 be appropriated $100,000,000 to the Secretary of State for each of fiscal years
			 2008, 2009, and 2010, for the relief and resettlement in the United States of
			 Iraqi refugees, including internally displaced Iraqis.
			(b)Secretary of
			 Homeland SecurityThere is authorized to be appropriated
			 $10,000,000 to the Secretary of Homeland Security for each of fiscal years
			 2008, 2009, 2010, for the purposes of reviewing pending applications for
			 refugee status by Iraqi refugees, including internally displaced Iraqis.
			8.Report on
			 regional impact of refugee crisisNot later than 60 days after the date of the
			 enactment of this Act and not later than 60 days after the conclusion of each
			 of the fiscal years specified in section 7, the Secretary of State shall submit
			 to the appropriate congressional committees a report specifying—
			(1)the burdens that
			 Iraqi refugee populations are placing on their host countries;
			(2)the abilities of
			 such host countries to cope with such burdens;
			(3)the security
			 challenges that Iraqi refugee flows pose for countries in the region and the
			 United States; and
			(4)the steps taken by
			 the United States, such countries in the region, and the international
			 community to address such challenges.
			9.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means—
			(1)with respect to
			 sections 4 and 5—
				(A)the Committee on
			 Foreign Affairs, the Committee on the Judiciary, and the Committee on
			 Appropriations of the House of Representatives; and
				(B)the Committee on
			 Foreign Relations, the Committee on the Judiciary, and the Committee on
			 Appropriations of the Senate; and
				(2)with respect to
			 section 8—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				
